Citation Nr: 1002164	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  08-17 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to restoration of a 50 percent disability rating 
for bilateral hearing loss disability, currently evaluated as 
noncompensably disabling from May 1, 2008.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to 
April 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2008 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A November 2007 
rating decision proposed to reduce the disability rating 
assigned to service-connected bilateral hearing loss 
disability, from 50 percent to zero percent disabling.  The 
February 2008 rating decision reduced the disability rating 
to zero percent effective May 1, 2008.  A notice of 
disagreement was filed in March 2008, a statement of the case 
was issued in April 2008, and a substantive appeal was 
received in June 2008.  The Veteran testified at a Board 
hearing in February 2009; the transcript is of record.

At the Board hearing, the Veteran submitted new evidence in 
support of his appeal and waived RO review of such additional 
evidence.  See 38 C.F.R. §§ 19.9, 19.31(b)(1) (2009).

The Board notes that an October 2006 rating decision 
determined that new and material evidence had not been 
received to reopen claims of entitlement to service 
connection for cervical spine disability, right ankle 
disability, and right foot disability.  In December 2006, the 
Veteran filed a notice of disagreement and a statement of the 
case was issued in April 2008.  In June 2008, the Veteran 
submitted a substantive appeal but indicated that he was not 
continuing his appeal of these issues.  Thus, these issues 
are not for consideration.

A September 2007 rating decision denied entitlement to 
service connection for depression with anxiety (also claimed 
as posttraumatic stress disorder (PTSD)).  The Veteran did 
not file a notice of disagreement with such decision.  In 
September 2008, the Veteran filed documentation in support of 
his "pending claim" of service connection for PTSD.  Such 
submission was processed by the RO as a claim to reopen and 
is not currently in appellate status.


FINDINGS OF FACT

1.  The Veteran has no higher than level II hearing acuity in 
both ears.

2.  Further audiological testing has resulted in unreliable 
and inconsistent threshold responses by the Veteran.


CONCLUSION OF LAW

The criteria for restoration of a 50 percent disability 
rating for bilateral hearing loss disability from May 1, 
2008, have not been met.  38 U.S.C.A. § 1155, 5107; 38 C.F.R. 
§§ 3.105(e), 4.85, 4.86, Diagnostic Code 6100.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

The provisions of 38 C.F.R. § 3.105(e) allow for the 
reduction in evaluation of a service-connected disability 
when considered warranted by the evidence, but only after 
following certain procedural guidelines.  See also 38 C.F.R. 
§ 4.1 (a disability may require re-ratings over time in 
accordance with changes in law, medical knowledge, and the 
Veteran's condition).  Per a November 2007 rating decision 
and December 2007 notice letter, the Veteran was informed of 
the proposal to reduce the disability rating assigned to 
bilateral hearing loss disability from 50 percent disabling 
to zero percent disabling.  Action taken to reduce the rating 
from 50 percent disabling to zero percent disabling, 
effective May 1, 2008, was taken pursuant to 38 C.F.R. § 
3.105(e) in a February 2008 rating decision.  Thus, it is 
clear that the Veteran was given 60 days to present 
additional evidence to show that compensation payments should 
be continued at the 50 percent level.  It should also be 
pointed out that the initial reduction, taken within less 
than five years from the award of the 50 percent rating, is 
not governed by the provisions of 38 C.F.R. § 3.344 regarding 
stabilization of ratings.  See 38 C.F.R. § 3.344(c); see also 
Collier v. Derwinski, 2 Vet. App. 247, 249 (1992); Tucker v. 
Derwinski, 2 Vet. App. 201, 203-04 (1992) (the requirements 
for decrease of a rating for disabilities which have 
continued for a long time at the same level are more 
stringent than those for an initial award or an increase in 
ratings).  

Proper notice was given to the Veteran regarding the 
reduction of the disability rating assigned.  The Veteran has 
received all essential notice, has had a meaningful 
opportunity to participate in the development of his claim, 
and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004).  In any event, the Veteran has not demonstrated 
any prejudice with regard to the content of any notice.  See 
Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.)  See also 
Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 
2006).  

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
Veteran's VA treatment records, VA examination reports, and 
private treatment records are on file.  There is no 
indication of relevant, outstanding records which would 
support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  The Veteran has undergone VA 
examinations which will be discussed in detail below.

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran have been fulfilled with respect to the 
issue on appeal.

Criteria & Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

The current version of the Ratings Schedule provides a table 
for ratings purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, 
established by a state-licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.

Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal row represents the 
ear having the poorer hearing and the vertical column 
represents the ear having the better hearing.  Id.

Table VIA will be used when the examiner certifies that the 
use of speech discrimination test is not appropriate because 
of language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 38 
C.F.R. § 4.86.  38 C.F.R. § 4.85(c).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher.  38 C.F.R. § 4.86(b).

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
designated from I for essentially normal acuity, through XI 
for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.

A noncompensable evaluation is provided where hearing in the 
better ear is I and hearing in the poorer ear is I through 
IX; where hearing in the better ear is II, and hearing in the 
poorer ear is II to IV; or where there is level III hearing 
in both ears.  A 10 percent disability rating is warranted 
where hearing in the better ear is I, and hearing in the 
poorer ear is X to XI; or where hearing in the better ear is 
II, and hearing in the poorer ear is V to XI; or where 
hearing in the better ear is III, and hearing in the poorer 
ear is IV to VI..  38 C.F.R. § 4.85, Table VII, Diagnostic 
Code 6100.  

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Service connection was established for bilateral hearing loss 
disability and rated noncompensably disabling, effective 
August 2001.  The grant of service connection was based on an 
April 2003 VA examination report which reflected pure-tone 
thresholds for the ears as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
N/A
35
30
60
60
LEFT
N/A
25
35
65
70

The pure tone average in the right ear was 46 decibels, and 
48 decibels in the left ear.  Speech recognition scores were 
98 percent in the right ear, and 96 percent in the left ear.  
Applying Table VI, such findings translated to level I 
hearing in both ears.  38 C.F.R. § 4.85, Table VI.  Applying 
Table VII, Diagnostic Code 6100, this equated to 
noncompensable hearing loss.  

In June 2004, the Veteran filed an increased rating claim.  
In support of his claim, he submitted a September 2003 VA 
outpatient evaluation which reflected an audiogram without 
translation of the hearing frequency in Hertz, but reflects a 
pure tone average of 57 in the left ear and 58 in the right 
ear.  Speech recognition was 92 percent in both ears.  
Applying Table VI, such findings translated to level I 
hearing in the left ear and level II hearing in the right 
ear.  38 C.F.R. § 4.85, Table VI.  Applying Table VII, 
Diagnostic Code 6100, this equated to noncompensable hearing 
loss.  

The Veteran underwent a VA audiological examination in 
October 2004 which reflected pure-tone thresholds for the 
ears as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
N/A
35
35
65
65
LEFT
N/A
30
40
70
70

The pure tone average in the right ear was 50 decibels, and 
53 decibels in the left ear.  Speech recognition scores were 
92 percent in the right ear, and 88 percent in the left ear.  
Applying Table VI, such findings translated to level I 
hearing in the right ear and level II hearing in the left 
ear.  38 C.F.R. § 4.85, Table VI.  Applying Table VII, 
Diagnostic Code 6100, this equated to noncompensable hearing 
loss.  The Veteran's increased rating claim was denied in a 
November 2004 rating decision.  

In November 2005, the Veteran filed an increased rating 
claim.  The Veteran underwent a VA examination in February 
2006.  He reported difficulty hearing with background noise.  
Pure-tone thresholds for the ears were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
N/A
35
50
65
70
LEFT
N/A
35
50
65
75

The pure tone average in the right ear was 55 decibels, and 
56 decibels in the left ear.  Speech recognition scores were 
88 percent in the right ear, and 88 percent in the left ear.  
Applying Table VI, the February 2006 findings translated to 
level II hearing in both ears.  38 C.F.R. § 4.85, Table VI.  
Applying Table VII, Diagnostic Code 6100, this equated to 
noncompensable hearing loss.  In light of such findings, the 
Veteran's increased rating claim was denied in a March 2006 
rating decision.  

In April 2006, the Veteran filed an increased rating claim.  
In September 2006, the Veteran underwent a VA audiological 
examination.  The Veteran complained of significant hearing 
loss with tinnitus.  He reported that when people are talking 
he has difficulty understanding them.  Pure-tone thresholds 
for the ears were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
N/A
80
85
90
90
LEFT
N/A
80
90
100
95

The pure tone average in the right ear was 86 decibels, and 
91 decibels in the left ear.  Speech recognition scores were 
92 percent in the right ear, and 96 percent in the left ear.  
Pure tone testing indicated moderately severe to profound 
sensorineural hearing loss in the right ear and a severe to 
profound sensorineural hearing loss in the left ear from 250 
to 8000 Hertz.  The speech reception thresholds were not in 
agreement with the pure tone averages at each ear.  This 
indicated poor inter-test consistency.  The examiner stated 
that threshold responses given by the Veteran were not 
reliable.  No hearing threshold determination could be made 
because of gross inconsistencies of his test responses.  
Determination of any hearing loss should be delayed until 
such time as the Veteran performs testing as instructed and 
gives consistent, valid test responses.  

Despite the examiner's opinion that the threshold responses 
given by the Veteran were not reliable, in an October 2006 
rating decision the RO assigned a 50 percent disabling rating 
based on such September 2006 VA examination results.  As each 
of the four specified frequencies were over 55 decibels in 
each ear, Table VI and Table VIA were both applied.  See 
38 C.F.R. § 4.86(a).  Applying Table VI, the September 2006 
findings translated to level III hearing in both ears.  38 
C.F.R. § 4.85, Table VI.  Applying Table VII, Diagnostic Code 
6100, this equates to noncompensable hearing loss.  Applying 
VIA, the September 2006 findings translated to level VIII in 
the right ear and level IX in the left ear.  Applying Table 
VII, this equates to a 50 percent evaluation.  38 C.F.R. 
§ 4.85, Table VI.  The 50 percent rating was assigned 
effective April 10, 2006.

In October 2007, the Veteran underwent a VA audiological 
evaluation.  The Veteran complained of difficulty 
understanding conversation with background noise.  The 
examiner conducted pure-tone threshold testing; however, 
stated that behavioral thresholds were not reliable 
indications of organic hearing.  Speech recognition scores 
were 96 percent in the right ear and 100 percent in the left 
ear.  Acoustic immittance tests indicated normal middle ear 
function bilaterally.  Acoustic reflexes were absent 
bilaterally.  He presented a moderately severe to severe 
sensorineural hearing loss bilaterally.  These results were 
obtained as ascending responses only.  Descending responses 
were elevated over these responses.  The speech reception 
thresholds were not in agreement with pure tone averages.  
Speech recognition scores were excellent bilaterally.  The 
otoscopic examination revealed no occluding cerumen at either 
ear.  The inter-test reliability was good.  The examiner 
opined that threshold responses given by the Veteran were not 
reliable.  No hearing threshold determination could be made 
because of gross inconsistencies of the Veteran's test 
responses.  Determination of any hearing loss should be 
delayed until such time as the Veteran performs testing as 
instructed and gives consistent, valid test responses.  

In light of the speech discrimination scores reflected in the 
October 2007 VA examination report and the examiner's opinion 
that speech reception thresholds were not in agreement with 
pure tone threshold responses, the RO proposed to reduce his 
hearing evaluation to 0 percent in the November 2007 rating 
decision.  

The Veteran submitted a January 2008 private evaluation from 
Hearing Associates of Pensacola, P.A.  The audiogram did not 
contain translation of the hearing frequency in Hertz, but 
reflects a pure tone average of 57 in the left ear and 50 in 
the right ear.  Speech recognition was 90 percent in both 
ears.  Applying Table VI, such findings translate to level II 
hearing in both ears.  38 C.F.R. § 4.85, Table VI.  Applying 
Table VII, Diagnostic Code 6100, this equates to 
noncompensable hearing loss.  In consideration of the October 
2007 VA examination report and January 2008 private 
evaluation, the rating assigned to bilateral hearing loss was 
reduced to zero percent in the February 2008 rating decision, 
effective May 1, 2008.  

In September 2008, the Veteran underwent a VA outpatient 
audiological evaluation.  The Veteran complained of sudden 
hearing loss in his left ear occurring one and a half weeks 
prior.  The Veteran stated that prior to the sudden onset 
loss, he experienced a flurry of head noises and then woke up 
one morning with no hearing in his left ear.  The Veteran 
stated that sometime in the prior year, he experienced a 
similar, total hearing outage in both ears for 15 minutes.  
The examiner conducted audiological testing but it was 
invalid.  X/O represented ascending PT-AC responses on the 
Veteran's audio, and M represented descending PT-AC responses 
in each ear.  There was poor PTA/SRT agreement in both ears.  
The Veteran was counseled on his invalid test results and 
what comprised of a valid hearing test.  The examiner noted 
that the Veteran had demonstrated a history of inconsistent 
test results.  

In December 2008, the Veteran underwent a VA outpatient 
audiological evaluation for adjustment of his hearing aids.  
The examiner noted that previous audiological results 
reflected non-organic hearing loss.  The Veteran requested a 
device that Dr. S. had told him would cure his tinnitus.  The 
examiner noted that it is doubtful Dr. S. would have told the 
Veteran that anything would cure his tinnitus, but he was 
likely referring to the Neuromonics tinnitus treatment device 
which was determined to be not suitable for the Veteran's 
reported severe to profound hearing loss.  In cases of non-
organcity, prescribing a device of this nature is difficult 
due to the need for exact thresholds.  The Veteran stated 
that he was "deaf" due to his tinnitus.  An attempt was 
made to provide the Veteran with information on his tinnitus 
but he would not listen to information and was unwilling to 
accept the reasons for his tinnitus.  His hearing aids were 
adjusted to address his complaints of having to adjust the 
volume and hearing a popping noise.  

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence clearly 
supports the reduction to the noncompensable level for 
bilateral hearing loss disability.  Initially, the Board 
notes that while VA has a duty to assist the Veteran in the 
development of his claim, the Veteran has a duty to cooperate 
with VA.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  The 
law also provides that a claimant for VA benefits has the 
responsibility to present and support the claim.  38 U.S.C. § 
5107(a).  In this case, it is clear that the Veteran has 
failed to cooperate with VA examiners who have attempted to 
evaluate his service-connected hearing loss.

As detailed, VA examinations conducted in April 2003, October 
2004, and February 2006 all reflect pure tone auditory 
thresholds and speech discrimination scores which equate to 
noncompensable hearing loss.  Even though such examination 
reports reflect fluctuations in pure tone thresholds and 
speech discrimination scores, his hearing loss levels 
detected still equated to a noncompensable disability rating.  
On VA audiological testing in September 2006 - conducted only 
7 months after the February 2006 evaluation which showed 
noncompensable hearing loss - the VA examiner specifically 
stated that speech reception thresholds (92 percent in right 
ear and 96 percent in left ear) were not in agreement with 
the pure tone averages at each ear, that the threshold 
responses given by the Veteran were not reliable, and no 
hearing threshold determination could be made because of 
gross inconsistencies of his test responses.  Thus, the 
Veteran's bilateral hearing loss should never have been 
evaluated as 50 percent disabling based on the September 2006 
puretone threshold results.  Again, as explained, the 50 
percent rating was actually assigned strictly based on the 
invalid puretone threshold results using Table VIA.  

The evidence used to reduce the rating to zero percent - the 
October 2007 VA examination report - continued to show that 
the Veteran's threshold responses were not reliable and that 
no hearing threshold determination could be made because of 
gross inconsistencies of test responses.  Moreover, his 
speech discrimination scores were 96 percent in the right ear 
and 100 percent in the left ear.  Thus, such findings could 
not support a 50 percent disability rating.  Likewise, the 
September 2008 VA examiner was unable to obtain valid 
puretone threshold results.

The January 2008 private evaluation has been considered, 
although the threshold results were not translated and the 
findings are definitely suspect in light of the fact that VA 
examiners prior to and subsequent to such evaluation were 
unable to record valid threshold responses.  But even in 
consideration of such findings, the Veteran's hearing loss is 
noncompensably disabling using Table VI and Table VII.  Table 
VIA could not be applied without translation of the puretone 
threshold responses in Hertz.  

Thus, based on the VA audiological evaluations on file, none 
of the examination results support a compensable disability 
rating, to include a 50 percent disabling rating.  Again, 
since February 2006, a VA examiner has been unable to record 
valid puretone thresholds results based on unreliable results 
and gross inconsistencies.

The Board has given consideration to the statement from 
D.P.C., a registered nurse, who apparently reviewed some of 
the progress notes, and reviewed the October 2007 and January 
2008 evaluations.  D.P.C. and the Veteran graphed the results 
reflected in the October 2007 and January 2008 evaluations, 
finding that the results remain fairly consistent.  D.P.C. 
suggested that perhaps any inconsistencies that have been 
noted could be due to the Veteran not understanding 
instructions.  While acknowledging that D.P.C. is a 
registered nurse, there is no indication that she specializes 
in audiology or hearing disabilities.  Moreover, in comparing 
the results of the October 2007 and January 2008 evaluations, 
she failed to consider the statements of the October 2007 
audiologist that such thresholds were invalid, thus such 
findings should not be used for comparative values.  
Likewise, the specific thresholds were not recorded on the 
January 2008 evaluation, and should only be subject to 
interpretation by the audiologist who conducted the 
evaluation.  As D.P.C. was not present for any of his 
audiological testing, it is completely speculative to suggest 
that the Veteran did not understand instructions.  As 
detailed, the Veteran has undergone evaluations in September 
2006, October 2007, and September 2008 and all three 
examiners have indicated that the Veteran's threshold 
responses have been unreliable due to gross inconsistencies.  
None of the examiners have suggested that such 
inconsistencies are due to the Veteran's failure to 
understand instructions.  The statement from the Veteran's 
treating psychologist that the Veteran is likely not bright 
enough to fake a claim, pertains to his PTSD symptomatology, 
not to audiological testing.  Again, three audiologists have 
indicated that the threshold responses are unreliable and 
inconsistent, which appears to suggest that the Veteran has 
failed to cooperate with testing.  His level of intelligence 
or sophistication has not been determined to be a factor in 
audiological testing.  While the Board acknowledges D.P.C.'s 
statement, it places little probative value on the opinions 
as there is no indication that D.P.C. has the education, 
training, or clinical expertise to interpret audiological 
evaluations.  Cf. Cox v. Nicholson, 20 Vet. App. 563, 569 
(2007).

In light of the April 2003, October 2004, February 2006, and 
January 2008 audiological evaluations which all support a 
noncompensable rating using Tables VI and VII, and opinions 
of the September 2006, October 2007, and September 2008 VA 
examiners that the Veteran's threshold responses have not 
been reliable and that no hearing threshold determination 
could be made due to gross inconsistencies of test responses, 
the Board finds that a clear preponderance of the evidence 
supports a reduction to zero percent disabling for bilateral 
hearing loss disability from May 1, 2008.  


ORDER

Entitlement to restoration of a disability rating of 50 
percent for bilateral hearing loss disability for the period 
from May 1, 2008, is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


